Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first receiving part,” “decryption part,” “restriction setting part,” “restriction releasing part,” “print part,” “first transmission part,” “first reception part,” “second transmission part,” “second reception part,” “second receiving part,” “storage part,” “third transmission part,” “third reception part,” “fourth transmission part,” “fourth reception part,” in claims 2-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

first receiving part – paragraph 26
decryption part – paragraph 27, wherein the control part corresponds to a CPU, paragraph 20
restriction setting part – paragraph 29, wherein the data encryption part corresponds to the control part, paragraph 29 which corresponds to a CPU, paragraph 20
restriction releasing part – Paragraph 34, wherein the data decryption part corresponds to the control part which is structure, paragraph 33
print part – Paragraph 37
first transmission part – Paragraph 25
first reception part – Paragraph 31
second transmission part – Paragraph 31
second reception part – Paragraph 35
second receiving part – Paragraph 36
storage part – Paragraph 22
third transmission part – Paragraph 35
third reception part – Paragraph 31
fourth transmission part – Paragraph 31
fourth reception part – Paragraph 35

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US 2004/0148335) in view of Gutnik (US 2014/0002845).

Regarding Claim 1, Ferlitsch teaches a print method for using an image forming device to print an encrypted file transmitted from a terminal device (Paragraph 79), comprising:
a decryption step in which normal data is generated by decrypting the encrypted file using the password (Paragraph 82, wherein the job is decrypted using the key);
a restriction setting step in which, based on the normal data, restricted data is generated which is set so as to restrict print processing (Paragraph 82, wherein the job is re-encrypted after it is converted);
a restriction releasing step in which, based on an operation of a user with respect to the image forming device, the restriction of the restricted data is released so that to generate the normal data (Paragraph 82, wherein upon proper request of the job, the job is decrypted and ready to be printed);
and a printing step in which the normal data is printed using the image forming device (Paragraph 82, wherein the job is then printed upon decryption).
Ferlitsch does not teach a reception step in which a password of the encrypted file is received.
Gutnik does teach a reception step in which a password of the encrypted file is received (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch with the teachings of Gutnik for the purpose of allowing for secure printing within cloud printing systems.

Regarding Claim 2, Ferlitsch teaches a print system for using an image forming device to print an encrypted file transmitted from a terminal device (Paragraph 79), comprising:
a decryption part that generates normal data by decrypting the encrypted file using the password (Paragraph 82, wherein the job is decrypted using the key);
a restriction setting part that, based on the normal data, generates restricted data that is set so as to restrict print processing (Paragraph 82, wherein the job is re-encrypted after it is converted);
a restriction releasing part that, based on an operation of a user with respect to the image forming device, releases the restriction of the restricted data to generate the normal data (Paragraph 82, wherein upon proper request of the job, the job is decrypted and ready to be printed); and
a print part that causes the image forming device to print the normal data (Paragraph 82, wherein the job is then printed upon decryption).
Ferlitsch does not teach a first receiving part that receives a password of the encrypted file.

Ferlitsch and Gutnik are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch with the teachings of Gutnik for the purpose of allowing for secure printing within cloud printing systems.

Regarding Claim 3, Ferlitsch further teaches wherein the restriction setting part re-encrypts the normal data to generate a re-encrypted file (Paragraph 82, wherein the job is re-encrypted after it is converted), and
the restriction releasing part generates the normal data by re-decrypting the re-encrypted file (Paragraph 82, wherein upon proper request of the job, the job is decrypted and ready to be printed).

Regarding Claim 4, Ferlitsch further teaches wherein the restriction setting part is a re-encryption part that re-encrypts the normal data using a password (Paragraph 82, wherein the job is re-encrypted after it is converted. The key can be considered a password), and
the restriction releasing part is a re-decryption part that re-decrypts the re-encrypted file using the password input by the user (Paragraph 82, wherein upon proper 

Regarding Claim 5, Ferlitsch further teaches wherein the re-encryption part re-encrypts the normal data using the password of the encrypted file (Paragraph 82, wherein the job is re-encrypted after it is converted. The key can be considered a password).

Regarding Claim 6, Gutnik further teaches wherein the re-encryption part re-encrypts the normal data using a logon password that is for the user to log on to the image forming device (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user. The re-encryption and re-decryption is already taught by Ferlitsch corresponding to claim 4), and
the re-decryption part re-decrypts the re-encrypted file using the logon password input by the user in order to log on to the image forming device (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user. The re-encryption and re-decryption is already taught by Ferlitsch corresponding to claim 4).
Ferlitsch and Gutnik are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch with the teachings of Gutnik for the purpose of allowing for secure printing within cloud printing systems.

Regarding Claim 7, Ferlitsch further teaches wherein the terminal device and the image forming device are connected to a server device via a predetermined network (Element 50 and paragraph 66, wherein there is a spooling server connected to both the print job source and printer polling device), 
the terminal device includes:
a first transmission part that transmits the encrypted file and the password to the server device (Paragraph 82, wherein the print job is sent to the server. The key can be sent to the server as well, paragraph 90), 
the server device includes:
a first reception part that receives the encrypted file and the password (Paragraphs 82 and 90 wherein the server has to receive both the print job and the key);
the decryption part (Element 601 and paragraph 82, wherein the job is decrypted);
the re-encryption part (Paragraph 82 and element 603, wherein the job is re-encrypted); and
a second transmission part that transmits the re-encrypted file to the image forming device (Paragraph 82, wherein the re-encrypted job is sent to the printer polling device), and
the image forming device includes;
a second reception part that receives the re-encrypted file (Paragraph 82, wherein the job is received by the printer polling device);

the print part (Paragraph 82 and element 120, wherein the printer can print the job).
Ferlitsch does not teach the first receiving part;
a second receiving part that receives the password based on the operation of the user.
Gutnik does teach the first receiving part (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user);
a second receiving part that receives the password based on the operation of the user (Paragraph 33, wherein the encryption/decryption key can be a password that is received from the user).
Ferlitsch and Gutnik are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch with the teachings of Gutnik for the purpose of allowing for secure printing within cloud printing systems.

Regarding Claim 8, Ferlitsch further teaches wherein the terminal device and the image forming device are connected to a server device via a predetermined network (Element 50 and paragraph 66, wherein there is a spooling server connected to both the print job source and printer polling device), 

the server device includes:
a first reception part that receives the encrypted file (Paragraphs 82 and 90 wherein the server has to receive both the print job and the key);
a storage part that stores the encrypted file (Paragraph 66, wherein the print job can be stored); and
a second transmission part that transmits, to the image forming device, notification data notifying the image forming device of the encrypted file (Paragraph 106, wherein information about what is stored on the server can be given), 
the image forming device includes;
a second reception part that receives the notification data (Paragraph 106, wherein information about what is stored on the server can be given);
the first receiving part; and
a third transmission part that transmits the password, the server device includes:
a third reception part that receives the password;
the decryption part (Element 601 and paragraph 82, wherein the job is decrypted);
the re-encryption part (Paragraph 82 and element 603, wherein the job is re-encrypted); and

a fourth reception part that receives the re-encrypted file (Paragraph 82, wherein the job is received by the printer polling device);
the re-decryption part (Paragraph 82 and element 701, wherein the job is decrypted); and
the print part (Paragraph 82 and element 120, wherein the printer can print the job), and
the re-decryption part re-decrypts the re-encrypted file using a password received by the first receiving part (Paragraph 82, wherein the key is used to encrypt and decrypt the information at the server. The key is received accordingly. The key can be password as taught by Ferlitsch).
Ferlitsch does not teach the image forming device includes;
the first receiving part (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user); and
a third transmission part that transmits the password, the server device includes:
a third reception part that receives the password.
	Gutnik does teach the image forming device includes;
the first receiving part (Paragraph 46, wherein the encryption/decryption key can be a password that is received from the user); and

a third reception part that receives the password (Paragraph 52, wherein the printer can transmit the encryption key to the server. The key can be a password, paragraph 46).
Ferlitsch and Gutnik are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch with the teachings of Gutnik for the purpose of allowing for secure printing within cloud printing systems.

Regarding Claim 11, Ferlitsch further teaches wherein the restriction setting part generates the restricted data by adding, to the normal data, restriction information representing restriction on print processing performed by the print part (Paragraph 82, wherein the job is re-encrypted after it is converted. By re-encrypting the job, the job is restricted), and 
the restriction releasing part deletes the restriction information from the restricted data to generate the normal data when an instruction to execute the print processing of the restricted data is received by an operation of the user (Paragraph 82, upon decrypting the job, the job is available for printing, which would remove, delete, the encryption).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US 2004/0148335) in view of Gutnik (US 2014/0002845) further in view of Pantin (US 2019/0026050).

Regarding Claim 9, Ferlitsch in view of Gutnik does not teach wherein the second transmission part transmits the notification data to the image forming device and transmits to the terminal device a notification prompting the user to operate with respect to the image forming device.
Pantin does teach wherein the second transmission part transmits the notification data to the image forming device and transmits to the terminal device a notification prompting the user to operate with respect to the image forming device (Paragraph 56, wherein the print job is confirmed to be accepted by the printer and is awaiting to be printed out).
Ferlitsch and Pantin are combinable because they both deal with remote printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ferlitsch in view of Gutnik with the teachings of Pantin for the purpose of ensuring security of the printed document can remain (Pantin: Paragraphs 3 and 4).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US 2004/0148335) in view of Gutnik (US 2014/0002845) further in view of Claiborne (US 2019/0042774).

Regarding Claim 10, Ferlitsch in view of Gutnik does not teach wherein the terminal device is set with unique identification information, 
the restriction setting part re-encrypts the normal data using the identification information, 
the image forming device includes an identification information acquisition part that acquires the identification information from the terminal device based on an operation of the user, and
the restriction releasing part re-decrypts the re-encrypted file using the identification information acquired from the terminal device.
Claiborne does teach wherein the terminal device is set with unique identification information (Paragraph 23, wherein there is a mobile device ID), 
the restriction setting part re-encrypts the normal data using the identification information (Paragraph 23, wherein the job is encrypted using the mobile device ID), 
the image forming device includes an identification information acquisition part that acquires the identification information from the terminal device based on an operation of the user (Paragraph 23, wherein the user sends the job to the printer and therefore sends the token which includes the mobile device ID), and
the restriction releasing part re-decrypts the re-encrypted file using the identification information acquired from the terminal device (Paragraph 23, wherein the job is decrypted accordingly).
Ferlitsch and Claiborne are combinable because they both deal with secure printing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art is directed towards secure printing by encryption of print jobs or job information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699